DETAILED ACTION
This Office action is in response to the Applicant’s argument filed on 15 December 2020.  Claims 1-20 are pending in the application. 
This application is a divisional of application Serial No.15/019,779, filed 02/09/2016, now US Patent 10,535,558.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 15 December 2020, with respect to the rejection(s) of claims 1-20 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made in view of Isobayashi et al., US Patent 8134234 B2, of record; in view of Usui et al., US PG pub. 20030160327 A1, newly cited and Isobayashi, US Patent 8134234 B2, of record; in view of, Yu et al., US Patent 7544982 B2, newly cited.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi et al., US Patent 8134234 B2, of record; in view of Usui et al., US PG Pub. 20030160327 A1, newly cited.
With respect to claim 1, Isobayashi discloses a multi-layer interconnect (MLI) structure that includes an interconnecting conductive feature (124, fig. 1) disposed in a first dielectric layer (104/106, fig. 
However, Isobayashi does not disclose the third barrier layer is made of dielectric material.
Usui discloses dielectric material 122a formed in between insulating layer 119 and barrier metal layer 131.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a dielectric layer between insulating layer and barrier metal layer since this can improving the heat release characteristic of the passivation film is very effective in suppressing an increase in the temperature of the interconnects in the large scale integrated circuit.

With respect to claim 3, Isobayashi discloses wherein the second dielectric layer (130, fig. 1) extends continuously along one of the sidewalls of the first portion (118, fig. 1) of the interconnecting conductive feature (124, fig. 1) to a portion of the bottom of the first portion of the interconnecting conductive feature (124, fig. 1) to one of the sidewalls of the second portion (126, fig. 1) of the interconnecting conductive feature (124, fig. 1).  
With respect to claim 4, Isobayashi discloses wherein the material of the second dielectric layer (130, fig. 1) and the material of the third barrier layer (128, fig. 1, paragraph [0030] and [0031]) include silicon and nitrogen.  
With respect to claim 5, Isobayashi discloses wherein the material of the first dielectric layer (104/106, fig. 1) has a different etching characteristic than the material of the second dielectric layer (130, fig. 1) and the material of the third barrier layer (128, fig. 1, paragraph [0030] and [0031]).  
With respect to claim 6, Isobayashi discloses wherein the second portion of the interconnecting conductive feature (124, fig. 1) includes a portion disposed in an etch stop layer.  
With respect to claim 7, Isobayashi discloses wherein a width of the first portion of the interconnecting conductive feature (124, fig. 1) is greater than a width of the second portion of the interconnecting conductive feature (124, fig. 1).  
With respect to claim 8, Isobayashi discloses wherein the first portion of the interconnecting conductive feature (124, fig. 1) is a conductive line of the MLI structure and the second portion of the interconnecting conductive feature (124, fig. 1) is a via of the MLI structure.  
With respect to claim 9, Isobayashi discloses wherein a thickness of the second dielectric layer (130, fig. 1) increases from a point where the third segments connect to the respective first segments and a point where the third segments connect to the respective second segments.  

10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobayashi, US Patent 8134234 B2, of record; in view of, Yu et al., US Patent 7544982 B2, newly cited.
With respect to claim 10, Isobayashi discloses a first metal (110, fig. 1) feature configured as a via of a multi-layer interconnect (MLI) structure; a second metal (124, fig. 1) feature disposed over and electrically contacting the first metal (110, fig. 1) feature, wherein the second metal (124, fig. 1) feature is configured as a conductive line of the MLI structure disposed over the via 
wherein the first metal (110, fig. 1) feature and the second metal (124, fig. 1) feature are disposed in a dielectric layer (112, fig. 1) of the MLI structure; a first dielectric liner layer (104/106, fig. 1) having a first portion disposed between the dielectric layer (112, fig. 1) and  sidewalls of the first metal (110, fig. 1) feature, a second portion disposed between the dielectric layer (112, fig. 1) sidewalls of the second metal (124, fig. 1) feature, and a third portion that is not disposed along the sidewalls of the second metal (124, fig. 1) feature and extends from the first portion and the second portion, wherein a first thickness (region of 104 of 130, fig. 1) of the first portion of the first dielectric liner layer (104/106, fig. 1) is substantially the same along the sidewalls of the first metal (110, fig. 1) feature, a second thickness (region of 108 of 130, fig. 1) of the second portion of the first dielectric liner layer (104/106, fig. 1) is substantially the same along the sidewalls of the second metal (124, fig. 1) feature, and a thickness of the third portion of the first dielectric liner layer (104/106, fig. 1) tapers from a third thickness (region at 132 of 130, fig. 1) that is greater than the second thickness (region of 108 of 130, fig. 1) to a fourth thickness (left pointed portion of 130, fig. 1) that is less than the second thickness (region of 108 of 130, fig. 1), such that the first dielectric liner layer (104/106, fig. 1) has a tiger-tooth shape at bottom corners of the second metal (124, fig. 1) feature; and a second dielectric liner layer (130, fig. 1) disposed between the dielectric layer (112, fig. 1) and the first portion of the first dielectric liner layer (104/106, fig. 1) that is disposed along the sidewalls of the first metal (110, fig. 1) feature.  
However Isobayashi did not discloses a second metal (124, fig. 1) feature disposed over and directly contacting the first metal (110, fig. 1) feature, wherein the second metal (124, fig. 1) feature is configured as a conductive line of the MLI structure.
Yu teaches the directly contacting of the top metal 32 and bottom metal 32 as shown in figure 2 as a conductive line of a MLI structure.

With respect to claim 11, Isobayashi discloses wherein a material of the first dielectric liner layer (104/106, fig. 1) is the same as a material of the second dielectric liner layer (130, fig. 1).  
With respect to claim 12, Isobayashi discloses wherein a material of the first dielectric liner layer (104/106, fig. 1) is different than a material of the second dielectric liner layer (130, fig. 1).  
With respect to claim 13, Isobayashi discloses wherein the first dielectric liner layer (104/106, fig. 1) is further disposed along a portion of a bottom of the second metal (124, fig. 1) feature.  
With respect to claim 14 Isobayashi discloses, wherein a conductive material of the second metal (124, fig. 1) feature and the first metal (110, fig. 1) feature extends without interruption between the second metal (124, fig. 1) feature and the first metal (110, fig. 1) feature.  
With respect to claim 15, Isobayashi discloses wherein the dielectric layer (112, fig. 1) includes an extra low-k dielectric material (column 4, lines 31-36).  
With respect to claim 16, Isobayashi discloses wherein the first dielectric liner layer (104/106, fig. 1) and the second dielectric liner layer (130, fig. 1) each include a material that minimizes polymer formation during etching.  

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Isobayashi, US Patent 8134234 B2, of record; related to damascene patterning. Isobayashi teaches a dielectric layer (116, fig. 1) over a substrate (112, fig. 1); a first conductive feature (124 in region 104, fig. 1) disposed in the dielectric layer (116, fig. 1) and physically contacting a second conductive feature (wider 124 in region 106, fig. 1), the first conductive feature (124 in region 104, fig. 1) including: a first portion (see figure 1 below) having a first width, and a second portion (see figure 1 below) disposed over the first portion (see figure 1 below), wherein the second portion (see figure 1 below) has a second width that is greater than the first width. However Isobayashi did not teaches a first dielectric capping layer disposed along and  This limitation, in the device arrangement as claimed in claim 17, is neither anticipated nor made obvious by the prior art of record, in the Examiner's opinion. Claims 18-20 contain allowable subject matter by virtue of their dependency.

    PNG
    media_image1.png
    519
    597
    media_image1.png
    Greyscale

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822